Case 1:20-cv-01744-JRS-DML Document 1-3 Filed 06/26/20 Page 1 of 7 PagelD #: 302

Filed: 10/31/2019 10:41 AM
Clerk
Marion County, Indiana

STATE OF INDIANA _ ) IN THE MARION COUNTY SUPERIOR COURT
) SS:
COUNTY OF MARION ) CAUSE NO: 49D03-1901-CT-000034

JERRY LORD,
Plaintiff,
vs.

GARRETT CHRISTOPHER
TAYLOR PADGETT,

QUALITY HUTS INDIANAPOLIS
LLC d/b/a PIZZA HUT, LA RAZA
PIZZA, INC., and STATE FARM
MUTUAL AUTOMOBILE
INSURANCE COMPANY,

me me eee ee ee ee ee ee ee”

Defendants.

 

SECOND AMENDED COMPLAINT FOR DAMAGES AND
REQUEST FOR JURY TRIAL

COMES NOW the Plaintiff Jerry Lord (‘‘Plaintiff’), by counsel, and for his Second
Amended Complaint for Damages and Request for Jury Trial (“Amended Complaint”)
against the Defendant Garrett Christopher Taylor Padgett (“Padgett”), the Defendant Quality
Huts Indianapolis LLC d/b/a Pizza Hut (“Quality Huts’), the Defendant La Raza Pizza, Inc.
(“La Raza Pizza’) and the Defendant State Farm Mutual Automobile Insurance Company,
(“State Farm”) alleges and asserts that:

1. At all times mentioned herein, the Plaintiff was and is a resident of the City of
Fairland, County of Shelby, State of Indiana.

2. At all times mentioned herein, Padgett was a resident of the City of
Martinsville, County of Morgan, State of Indiana.

3. At all times mentioned herein, the Defendant Quality Huts Indianapolis LLC

is a foreign limited liability company registered to do business in Indiana under the business

PLAINTIFF’S
i EXHIBIT

EXHIBIT

iB

1

 
Case 1:20-cv-01744-JRS-DML Document 1-3 Filed 06/26/20 Page 2 of 7 PagelD #: 303

name of Pizza Hut, located at 3006 S. Holt Road, City of Indianapolis, County of Marion,
State of Indiana.

4, At all times mentioned herein, the Defendant La Raza Pizza is a foreign for-
profit corporation registered to do business in Indiana under the business name of Pizza Hut,
located at 3006 S Holt Road, Indianapolis, Indiana 46221.

5. At all times mentioned herein, State Farm was and is an insurance company
licensed to do and conducting business in the State of Indiana.

6. At all times relevant to this Complaint, Padgett was an employee, agent,
contractor or servant of Quality Huts and/or La Raza Pizza.

7 All of the acts and/or omissions of Quality Huts and/or La Raza Pizza herein
alleged, were performed and/or omitted by and through the agents, contractors, servants, and/or
employees of Quality Huts and/or La Raza Pizza, including but not limited to Padgett, while
they were acting within the scope and course of their contract, agency and/or employment.

8. At all times mentioned herein there was, and is now, in the City of
Indianapolis, County of Marion, State of Indiana, public streets and an intersection known as
Raymond Street and Kentucky Avenue.

COUNT I

Negligence — Defendant Padgett, Defendant Quality Huts, Defendant La Raza Pizza

 

9. The Plaintiff incorporates paragraphs one (1) through eight (8) of this
Amended Complaint into Count I as if fully stated herein.

10. On or about July 14, 2017, Plaintiff was driving a vehicle eastbound on
Raymond Street and lawfully entered the intersection with Kentucky Avenue with a green

traffic signal.
Case 1:20-cv-01744-JRS-DML Document 1-3 Filed 06/26/20 Page 3 of 7 PagelD #: 304

11. At the same time as place as described above on July 14, 2017, Padgett was
driving a vehicle westbound on Raymond Street while acting in the course of scope of his
employment or agency with Quality Huts and/or La Raza Pizza.

12. At the same time as place as described above on July 14, 2017, Padgett failed
to yield to the Plaintiff's right of way when he turned left onto Kentucky Avenue.

13. Asadirect and proximate result of Padgett’s carelessness and negligence in
failing to yield to Plaintiffs right of way, Padgett caused a collision with Plaintiff's vehicle.

14. The aforementioned collision on July 14, 2017 was directly and proximately
caused by the carelessness and negligence of Padgett.

15. By operation of law, Quality Huts and/or La Raza Pizza is vicariously liable
and responsible for the negligence and damages caused by its employee and/or agent during
the course and scope of employment and/or agency with Quality Huts and/or La Raza Pizza.

16. Quality Huts and/or La Raza Pizza are therefore vicariously liable and
responsible for the negligent actions and inactions of Padgett in causing the collision with
Plaintiff on July 14, 2017.

17. Asa direct and proximate result of the carelessness and negligence of Padgett,
Plaintiff was harmed and sustained losses and related damages.

18. Quality Huts and/or La Raza Pizza are further responsible for all damages and
losses of the Plaintiff resulting from the negligent actions or inactions of its employee, agent
or servant, Padgett that arise out of incident between Plaintiff and Padgett on July 14, 2017 as
described herein.

19. Padgett and Quality Huts and/or La Raza Pizza are responsible for all damages
and losses of the Plaintiff resulting from their negligent actions or inactions that arise out of

the collision on or around July 14, 2017.
Case 1:20-cv-01744-JRS-DML Document 1-3 Filed 06/26/20 Page 4 of 7 PagelD #: 305

WHEREFORE, the Plaintiff Jerry Lord prays that the Court grant judgment against
the Defendant Garrett Christopher Taylor Padgett, Defendant La Raza Pizza, Inc., and the
Defendant Quality Huts Indianapolis LLC d/b/a Pizza Hut, in an amount commensurate with
his harms, losses, related damages, for pre and post judgment interest, for the costs of this
action, and for all other relief just and proper in the premises.

Respectfully submitted,

 

Sarah Graziano, # 21650-49
Attorney for Plaintiff

COUNT II
Underinsured Contract Claim — State Farm

20. The Plaintiff hereby incorporates by reference paragraphs one (1) through
nineteen (19) of this Amended Complaint into Count II as if fully stated herein.

21. At all times mentioned herein, Padgett may have been operating a motor
vehicle as an underinsured motorist.

22. At the time of the July 14, 2017 collision, detailed herein, the Plaintiff was
insured by a policy of automobile insurance issued by the Defendant State Farm Mutual
Automobile Insurance Company (“Policy A”) under policy number 396 7846-B11-14A. The
policy is attached hereto as Exhibit A.

23. At the time of the July 14, 2017 collision, Policy A was in full force and
effect.

24. Policy A provides underinsured motorist insurance coverage to the Plaintiff

for the July 14, 2017 collision.
Case 1:20-cv-01744-JRS-DML Document 1-3 Filed 06/26/20 Page 5 of 7 PagelD #: 306

25. The Plaintiff has made a claim with the Defendant State Farm Mutual
Automobile Insurance Company under Policy A for his contractual underinsured motorist
benefits arising from the July 14, 2017 collision.

26. ‘The Plaintiff brings Count II of this Complaint against Defendant State Farm
Mutual Automobile Insurance Company for his contractual benefits under Policy A.

WHEREFORE, the Plaintiff Jerry Lord prays that the Court grant judgment against
the Defendants Garrett Christopher Taylor Padgett, Quality Huts Indianapolis LLC d/b/a
Pizza Hut, La Raza Pizza, Inc., and State Farm Mutual Automobile Insurance Company in an
amount commensurate with harms, losses, related damages, for contractual benefits, for pre
and post judgment interest, for the costs of this action, and for all other relief just and proper

in the premises.

Respectfully submitted,

Basr Ihseed

Sarah Graziano, # 21650-49
Attorney for Plaintiff

COUNT II

Underinsured Claim/ State Farm

 

27. The Plaintiff hereby incorporates by reference paragraphs one (1) through
twenty-six (26) of this Amended Complaint into Count III as if fully stated herein.

28.  Atall times mentioned herein, Padgett may have been operating a motor as an
underinsured motorist.

29, At the time of the July 14, 2017 collision, detailed herein, the Plaintiff was an
insured under policy number 096 9974-C18-14D issued by the Defendant State Farm

Mutual Automobile Insurance Company (“Policy B”). The policy is attached as Exhibit B.
Case 1:20-cv-01744-JRS-DML Document 1-3 Filed 06/26/20 Page 6 of 7 PagelD #: 307

30. At the time of the July 14, 2017 collision, Policy B was in full force and
effect.

31. The policy provides underinsured motorist insurance coverage to the Plaintiff
for the July 14, 2017 collision. The underinsured motorist coverage under Policy B provides
for a $250,000.00 per person limit.

32. The Plaintiff has made a claim with the Defendant State Farm Mutual
Automobile Insurance Company for his contractual underinsured motorist benefits under
Policy B that arise from the July 14, 2017 collision with an underinsured motorist.

WHEREFORE, the Plaintiff Jerry Lord prays that the Court grant judgment against
the Defendants Garrett Christopher Taylor Padgett, Quality Huts Indianapolis LLC d/b/a
Pizza Hut, La Raza Pizza, Inc., and State Farm Mutual Automobile Insurance Company in an
amount commensurate with harms, losses, related damages, for contractual benefits, for pre
and post judgment interest, for the costs of this action, and for all other relief just and proper
in the premises.

Respectfully submitted,

han Bigs

Sarah Graziano, # 21650-49
Attorney for Plaintiff

HENSLEY LEGAL GROUP, PC
117 E. Washington Street, Suite 200
Indianapolis, IN 46204

(317) 472-3333 Phone

(317) 472-3340 Facsimile
sgraziano@hensleylegal.com

REQUEST FOR TRIAL BY JURY
COMES NOW the Plaintiff, Jerry Lord, by counsel and files herein his request for

trial by jury for the above action.
Case 1:20-cv-01744-JRS-DML Document 1-3 Filed 06/26/20 Page 7 of 7 PagelD #: 308

Respectfully submitted,

Maar, Hegesed

Sarah Graziano, # 21650-49
Attorney for Plaintiff

 

HENSLEY LEGAL GROUP, PC
117 E. Washington Street, Suite 200
Indianapolis, IN 46204

(317) 472-3333 Phone

(317) 472-3340 Facsimile
sgraziano@hensleylegal.com
